Citation Nr: 1124489	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  05-34 161 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Evaluation of pseudofolliculitis barbae (PFB), currently rated as noncompensable.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from May 2001 to August 2004 and October 2008 to August 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appellant's claims file was subsequently transferred to the Phoenix, Arizona RO, and then to the Pittsburgh, Pennsylvania RO, after which it was returned to the Seattle RO.  Jurisdiction now rests with the New York, NY RO.  

This case was remanded by the Board for further development in July 2009.  At that time, the Board also remanded the issues of entitlement to service connection for a back disability and entitlement to service connection for a right shoulder disability.  In an October 2010 rating decision, service connection was granted for chronic right shoulder syndrome and chronic low back pain syndrome.  In light of the grant of service connection, these issues are no longer before the Board.  

The Board also notes that, after reviewing the record, it was unclear as to whether the appellant was represented by a service organization.  As such, a clarifying letter was sent to him.  In the letter, he was informed that if he or his new representative did not respond within 30 days of the letter it would be assumed that he wished to represent himself and that review of his appeal would resume.  He did not respond.  


FINDING OF FACT

PFB is manifested by follicular lesions on the neck comprising less than 5 percent total body area and less than 5 percent total exposed area.  


CONCLUSION OF LAW

PFB is no more than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in July 2004 and October 2008.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, an appropriate examination has been conducted.  We note that the VA examination was adequate.  The examiner reviewed the history, established clinical findings and provided reasons for the opinions.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.  

The appellant has appealed the assignment of a noncompensable rating for pseudofolliculitis barbae.  The appellant's disability is rated as noncompensable under DC 7813, the diagnostic code for dermatophytosis, which, in turn, rates under 7806.  Diagnostic Code 7806 provides that when the disorder covers less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12- month period, a noncompensable rating is assigned.  A 10 percent rating is assigned when at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the past 12- month period.  

Based on the evidence presented, the Board finds against a higher evaluation for pseudofolliculitis barbae.  In this regard, in July 2004, the appellant reported bumps under his chin for a year duration.  They were described as very big and itchy which pop at times.  He had papules under his chin.  Folliculitis barbae was assessed.  The appellant was placed on shaving profile and prescribed medication.  In the July 2004 VA examination, the appellant stated that his rash was gone after the use of a facial cream.  Facial examination was within normal limits without noticeable folliculitis.  

In October 2004, the appellant related that he experienced itching and pore swelling of his facial skin all of the time.  He stated the same in October 2005.

The appellant was afforded a VA compensation and pension examination in January 2010.  During this examination, the appellant stated that he had been diagnosed with some pseudofolliculitis barbae of an intermittent nature.  He used soap daily for treatment.  It was noted that he used over the counter treatments twice a day.  His local symptoms were itching.  

Examination revealed there were some follicular lesions on his neck comprising less than 5 percent total body area and less than 5 percent total exposed area.  The folliculitis was superficial and there were no signs of pustules at that time.  There was also no scarring alopecia, alopecia areata, hyperhidrosis and/or gross distortion of the features.  Pseudofolliculitis barbae was diagnosed.  It was noted that it does not affect the appellant's activities of daily living or occupation.  

Here, there is no showing of a skin disability at least 5 percent, but less than 20 percent of the entire body is covered; or at least 5 percent, but less than 20 percent of exposed areas are affected; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12- month period.  At most, the evidence shows some follicular lesions on his neck comprising less than 5 percent total body area and less than 5 percent total exposed area, and use of over the counter treatment.  The above findings do not warrant a compensable rating.  

The appellant has reported having pseudofolliculitis barbae on his face and back.  
The Board acknowledges the appellant's contentions of itching.  We note that the appellant is competent to report such symptoms and find his own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 0 percent rating is warranted for the PFB and no more.  

In light of the foregoing, the preponderance of the evidence is against a compensable rating for the appellant's skin disability, since it covers less than 5 percent of the entire body, affecting less than 5 percent of exposed areas; and has required no more than topical therapy during any past 12- month period.  The Board is fully aware that the appellant wants a higher evaluation.  However, neither the pleadings, which are non-specific, nor his reports to examiners provide a basis to assign a higher evaluation.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Accordingly, the claim is denied.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A compensable rating for pseudofolliculitis barbae is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


